DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term “substantially larger than the built-in coil” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claim 2, the recitation “substantially larger than the built-in coil” is indefinite because it is unclear to the examiner as to what the applicant meant by “substantially.” As discussed in .
The term “sustainably" in claim 4 is a relative term which renders the claim indefinite.  The term “sustainably match a size of the built-in coil” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claim 4, the recitation “sustainably match a size of the built-in coil” is indefinite because it is unclear to the examiner as to what the applicant meant by “sustainably.” As discussed in MPEP 2173.05(b) lll. d, and after review of the specification, the specification does not interpret the bounds of defining the term “sustainably” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
In regards to claim 15, the recitation “wherein the JRF is tuned to a second range lower than a desired maximal operational frequency of the Tx100 and is higher than a resonance frequency of the built-in coil of the device” lacks proper antecedent basis because it is not clear what “the Tx100” means. Thus, the metes and bounds cannot be determined, which renders the claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2011/0133569 A1) in view of Lawrenson et al (US 2017/0163070 A1).
In regards to claim 1, Cheon discloses, in figure 2B, a system for wirelessly charging via medium (131 as discussed in Lawrenson) a device (120) having a built-in coil (123), the system comprising: at least one relay (200, 210) adapted to inductively transfer power to the built-in coil of the device (Par 0030); and a transmitter (100) configured to inductively transmit to the at least one relay said power for charging the device (Par 0030), wherein the transmitter (100) and the relay (200, 210) are separated by the medium (131 as discussed in Lawrenson) and wherein the relay and the transmitter substantially face each other (both 100 and 200/210 are facing each other. See Fig. 2B); wherein the transmitter further comprises a transmitter coil (112) and a transmitter capacitor (Fig. 1, 113) constituting a transmitter resonance circuit (Fig. 1, 112, 113), wherein the relay further comprises a relay coil (200) and a relay capacitor (201) constituting a relay resonance circuit (200, 201), and wherein a joint resonance frequencies (JRF) of both resonance circuits have a main resonance frequency (MRF) (Par 0028); and wherein the transmitter operates at an operational frequency (OPF) selected from a range of OPFs (14MHz – 16Mhz), wherein the range of OPFs is substantially different than the MRF (See Fig. 3, par 0028-0030, 0032; the power transmission efficiency with the relay resonance circuit (MRF at peak of -5dB) is higher than the power transmission efficiency of the transmitter operational frequency (OPF at peak of -32dB), thus shows the range of OPFs is substantially different than the MRF). Cheon does not clearly disclose a medium.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon to incorporate the teachings of Lawrenson by including a medium in order to provide an improved solution for holding the wirelessly chargeable device in place when placed on a wireless-charging device (Lawrenson; Par 0007).
In regards to claim 2, Cheon in view of Lawrenson disclose the system of claim 1. Cheon further discloses wherein the transmitter coil (112) and the relay coil (200) are substantially facing each other and wherein the transmitter coil and the relay coil are substantially equal in size and substantially larger than the built-in coil (Par 0028-0030).
In regards to claim 14, Cheon discloses, in figure 2B, a relay (200, 210) for wirelessly charging a device (120) having a built-in coil (123) in accordance inductively coupling with a transmitter (100), the relay comprising: a relay resonance circuit (200, 201) comprising at least one coil (200) and at least one capacitor (201), wherein the relay is configured to inductively receive power transmitted from a transmitter resonance circuit (Fig. 1, 112, 113) of the transmitter through a medium (131 as discussed in Lawrenson) and to inductively transfer the power to the built-in coil of the device (Par 0030), the transmitter operating at an operational frequency (OPF) selected from a range of OPFs (14MHz – 16Mhz), wherein the transmitter and the relay are separated by the medium (131 as discussed in Lawrenson) and substantially face each other (both 100 and 200/210 are facing each other. See Fig. 2B), wherein joint resonance frequencies (JRF) of the relay and transmitter resonance circuits comprise a main resonance frequency (MRF) (Par 0028), and the range of OPFs is substantially different than the MRF (See Fig. 3, par 0028-0030, 0032; the power transmission efficiency with the relay resonance circuit (MRF at peak of -5dB) is higher than the power transmission efficiency of the transmitter operational frequency (OPF at peak of -32dB), thus shows the range of OPFs is substantially different than the MRF).
In regards to claim 15, Cheon in view of Lawrenson disclose the relay of claim 14. Cheon further discloses wherein the JRF is tuned to a second range lower than a desired maximal operational frequency of the Tx100 and is higher than a resonance frequency of the built-in coil of the device (Fig. 3, Par 0032; the JRF is tuned lower at 16Mhz from a desired maximal operational frequency of 18Mhz for higher transmission efficiency).
In regards to claim 16, Cheon in view of Lawrenson disclose the relay of claim 14. Lawrenson further discloses, wherein an enclosure of the relay (200, 210 as discussed in Cheon) is secured to the medium (Fig. 1A, 131; par 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon to incorporate the teachings of Lawrenson by including wherein an enclosure of the relay is secured to the medium in order to provide an improved solution for holding the wirelessly chargeable device in place when placed on a wireless-charging device (Lawrenson; Par 0007).
In regards to claim 17, Cheon in view of Lawrenson disclose the relay of claim 14. Cheon further discloses, in figure 2B, wherein the relay resonance circuit comprise at least two coils (200, 210) and the at least one capacitor (201, 211).
In regards to claim 18, Cheon in view of Lawrenson disclose the relay of claim 14. Cheon further discloses, wherein the relay comprises a passive electronic circuit (200, 210) acting as repeaters for wirelessly transmitting the power from the transmitter to the device (Par 0049).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2011/0133569 A1) in view of Lawrenson et al (US 2017/0163070 A1) in further view of Partovi et al. (US 2013/0249479 A1).
In regards to claim 3, Cheon in view of Lawrenson disclose the system of claim 1. Cheon further discloses, in figure 2B, wherein the transmitter (100) further comprises a transmitter electronics (111) and wherein the transmitter coil (112) faces the relay (200) via the medium (131 as discussed in Lawrenson). Cheon does not clearly disclose a ferrite layer, wherein the ferrite layer is situated as a buffer between the transmitter coil and the transmitter electronics.
However, Partovi discloses a ferrite layer (Par 0140; ferrite shield layer), wherein the ferrite layer is situated as a buffer (Par 0140; a ferrite shield layer is used behind a coil in the charger and/or receiver) between the transmitter coil (112 as discussed in Cheon) and the transmitter electronics (111 as discussed in Cheon).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon and Lawrenson to incorporate the teachings of Partovi by including a ferrite layer, wherein the ferrite layer is situated as a buffer between the transmitter coil and the transmitter electronics in order to reduce or eliminate eddy currents through geometry or doping of the material to provide high resistivity (Partovi; Par 0267).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2011/0133569 A1), Lawrenson et al (US 2017/0163070 A1), and Partovi et al. (US 2013/0249479 A1) in further view of Okumura et al. (US 2011/0291790 A1).
In regards to claim 4, Cheon, Lawrenson, and Partovi disclose the system of claim 3, but does not clearly disclose wherein the relay further comprises a relay ferrite layer having an opening, wherein the relay ferrite layer lies on the relay coil on a side that faces the device, and wherein the opening shape and size sustainably match a size of the built-in coil. 
However, Okumura teaches wherein the relay further comprises a relay ferrite layer having an opening (Fig. 2; Par 0071-0072; magnetic resin layer 14 comprises an opening of 14 a-d) , wherein the relay ferrite layer lies on the relay coil (200 as discussed in Cheon) on a side that faces the device (Fig 3; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon, Lawrenson, and Partovi to incorporate the teachings of Okumura by including wherein the relay further comprises a relay ferrite layer having an opening, wherein the relay ferrite layer lies on the relay coil on a side that face the device, and wherein the opening shape and size sustainably match a size of the built-in coil in order to provide a coil component that can be miniaturized, lowered, and manufactured at a low cost while securing desired filter performance can be provided (Okumaru; Par [0031]).
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896